Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 5-10 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over HE (US 2019/0230501 A1) in view of Ramanna (US 2016/0094930 A1). 
As per claim 5, HE teaches a communication method for smart devices of IOT based on virtual SIM cards (HE, ¶0140, a communication method for M first devices such as smart watch 1011 based on virtual SIM card), comprising:
 a smart terminal receiving SIM information resource allocated by an operator (HE, ¶0141, mobile phone 102 receiving virtual SIM card data package such as virtual card 
However, HE does not explicitly teach the smart device of IOT writing the received SIM information resource into a virtual SIM card.
In the same field of endeavor, Ramanna teaches the smart device of IOT writing the received SIM information resource into a virtual SIM card (Ramanna, ¶0139, smart devices (i.e. IoT devices, ¶0026) write into the contactless card hosting the virtual SIM the received data/information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
 	As per claim 6 as applied to claim 5 above, HE teaches before the smart terminal receiving SIM information resource allocated by an operator and transmitting the SIM information resource to a corresponding smart device of IOT (HE, ¶0140-142, before 
 	As per claim 7 as applied to claim 5 above, HE teaches the smart terminal connects with the smart device of IOT through WIFI or Bluetooth (HE, ¶0073 and ¶0145, short range communication between mobile phone 102 and smart watch 1011 through Bluetooth or WiFi or NFC or etc.); the smart terminal transmits the received SIM information resource to the corresponding smart device of IOT through WIFI or Bluetooth after the connection succeeds (HE, ¶0145, mobile phone 102 transmitting information to the first device (i.e. smart watch) through short range communication after successfully pairing/connection). 
 	As per claim 8 as applied to claim 5 above, HE teaches stopping using the virtual SIM card to connect the operator network (HE, ¶0031, stop using the virtual subscriber identity for all or some functions (i.e. connecting to the network)). 
However, HE does not explicitly teach the smart terminal transmitting de-activation instruction to the smart device of IOT, and the smart device of IOT de-activating the virtual SIM card according to the de-activation instruction.
In the same field of endeavor, Ramanna teaches the smart terminal transmitting de-activation instruction to the smart device of IOT, and the smart device of IOT de-activating the virtual SIM card according to the de-activation instruction (Ramanna, ¶0139, double tap (i.e. deactivation instruction) to the smart device and deactivate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
As per claim 9 as applied to claim 5 above, HE does not explicitly teach the smart terminal transmitting deletion instruction to the smart device of IOT, and the smart device of IOT deleting the SIM information resource in the virtual SIM card according to the deletion instruction. 
In the same field of endeavor, Ramanna teaches the smart terminal transmitting deletion instruction to the smart device of IOT, and the smart device of IOT deleting the SIM information resource in the virtual SIM card according to the deletion instruction (Ramanna, ¶0138-139 and ¶0152, transmitting deletion of subscriptions on the Virtual SIM by receiving double tap (i.e. removal instruction) from the smartphone and the smart device removing or deleting the subscriptions in the Virtual SIM according to double tap input).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.

 	As per claim 15, HE teaches a communication system for smart devices of IOT based on virtual SIM cards (HE, ¶0140, a communication system for M first devices such as smart watch 1011 based on virtual SIM card), comprising a smart terminal (HE, ¶0141, mobile phone 102) and a smart device of IOT (HE, ¶0141, smart watch 1011), the smart terminal comprising a transceiver (HE, fig.3, mobile phone 102 comprising radio frequency unit 310), the smart device of IOT comprising a storage and a processor (HE, fig.2, memory 220 and processor 290);

However, HE does not explicitly teach the processor is configured to write the received SIM information resource into the storage.  
In the same field of endeavor, Ramanna teaches the processor is configured to write the received SIM information resource into the storage (Ramanna, ¶0139, smart devices (i.e. IoT devices, ¶0026) write into the contactless card (i.e. memory or storage) hosting the virtual SIM the received data/information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.

However, HE does not explicitly teach the smart terminal transmitting de-activation instruction to the smart device of IOT, and the smart device of IOT de-activating the virtual SIM card according to the de-activation instruction.
In the same field of endeavor, Ramanna teaches transmit de-activation instruction to the smart device of IOT; the processor is further configured to de-activate the storage according to the received de-activation instruction (Ramanna, ¶0139, double tap (i.e. deactivation instruction) to the smart device and deactivate subscriptions on the other smart devices equipped with the capability of embedded secure element hosting the virtual SIM). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
As per claim 17 as applied to claim 15 above, HE does not explicitly teach transmit deletion instruction to the smart device of IOT; the processor is further configured to delete the SIM information resource in the storage according to the received deletion instruction.  
In the same field of endeavor, Ramanna teaches transmit deletion instruction to the smart device of IOT; the processor is further configured to delete the SIM 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
  	As per claim 18 as applied to claim 15 above, HE teaches transmit updated SIM information resource and updating instruction to the smart device of IOT (HE, ¶0225, mobile phone 102 transmitting updating trigger instruction to the smart watch 1011); the processor is further configured to replace original SIM information resource in the storage with the updated SIM information resource according to the received updating instruction (HE, ¶0225, update, by using the processor to execute the trigger instruction, the authority to use the virtual card number allocated to the smart watch 1011.  For example, the mobile phone 102 may instruct the smart watch 1011 to stop using all or some functions of the virtual card number.  Alternatively, the mobile phone 102 may directly instruct the smart watch 1011 to stop using the virtual card number, and it may be understood that the mobile phone 102 recycles the virtual card number.  After updating the use authority, the mobile phone 102 may send a notification message to the smart watch 1011, and the smart watch 1011 may know how to use the virtual card 
As per claim 19, HE teaches communication method for smart devices of IOT based on virtual SIM cards (HE, ¶0140, a communication method for M first devices such as smart watch 1011 based on virtual SIM card), comprising: receiving SIM information resource transmitted by a smart terminal (HE, ¶0141, mobile phone 102 sending or transmitting virtual SIM card data package such as virtual card number to smart watch 1011); receiving activation instruction transmitted by the smart terminal (HE, ¶0142, mobile phone transmitting activation instructions to the smart watch 1011); activating the virtual SIM card according to the received activation instruction, and connecting a corresponding operator network (HE, ¶0141-142, smart watch 1011 activating the virtual SIM card according to the received activation response and connecting to the network).  
However, HE does not explicitly teach writing the received SIM information resource into a virtual SIM card.
In the same field of endeavor, Ramanna teaches writing the received SIM information resource into a virtual SIM card (Ramanna, ¶0139, smart devices write into the contactless card hosting the virtual SIM the received data/information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.

  	As per claim 21 as applied to claim 19 above, HE teaches connect with the smart terminal through WIFI or Bluetooth (HE, ¶0073 and ¶0145, short range communication between mobile phone 102 and smart watch 1011 through Bluetooth or WiFi or NFC or etc.); receive SIM information resource through WIFI or Bluetooth after the connection succeeds (HE, ¶0145, mobile phone 102 transmitting information to the first device (i.e. smart watch) through short range communication after successfully pairing/connection). 
 	As per claim 22 as applied to claim 19 above, HE teaches stopping using the virtual SIM card to connect the operator network (HE, ¶0031, stop using the virtual subscriber identity for all or some functions (i.e. connecting to the network)). 
However, HE does not explicitly teach receiving de-activation instruction transmitted by the smart terminal, and de-activating the virtual SIM card according to the de-activation instruction, thus stopping using the virtual SIM card to connect the operator network.  
In the same field of endeavor, Ramanna teaches receiving de-activation instruction transmitted by the smart terminal, and de-activating the virtual SIM card according to the de-activation instruction, thus stopping using the virtual SIM card to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
 	As per claim 23 as applied to claim 19 above, HE does not explicitly teach receiving deletion instruction transmitted by the smart terminal, and deleting the SIM information resource in the virtual SIM card according to the deletion instruction.  
In the same field of endeavor, Ramanna teaches receiving deletion instruction transmitted by the smart terminal, and deleting the SIM information resource in the virtual SIM card according to the deletion instruction (Ramanna, ¶0138-139 and ¶0152, transmitting deletion of subscriptions on the Virtual SIM by receiving double tap (i.e. removal instruction) from the smartphone and the smart device removing or deleting the subscriptions in the Virtual SIM according to double tap input).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.

Citation
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wane (US 2016/0007190 A1) discloses mobile station (MS), such as a cellular phone, and may allow wireless subscribers to download, display, manage and use a plurality of concurrent virtual SIM cards from a user-friendly resident mobile application.  In this regard, the MS may be connected to one or more of a plurality of local and/or remote eUICCs, and may generally be marketed as not requiring a physical SIM card. Mobile station further includes an application memory storing a . 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643